Mr. Justice Boggs delivered the opinion of the court: The appellant insists a copy of the decree sued on was not filed with the declaration, nor ten days before the first day of the term, and for that reason urges it was error to enter judgment against him. The record in this court does not contain a bill of exceptions. A copy of the decree, if filed, would not have formed a part of the declaration. (Harlow v. Boswell, 15 Ill. 56; Stratton v. Henderson, 26 id. 68; Franey v. True, 26 id. 184.) If not a part of the pleading it was not a part of the record proper in the cause. A bill of exceptions was necessary to preserve it as a part of the record in this court. Garrity v. Lozano, 83 Ill. 597. As the record filed by the appellant in this court fails to disclose that a copy of the decree was not filed, it is not apparent that error was committed in that respect. The presumption that the proceedings in the trial court were regular and valid must prevail. No error appearing, the judgment is affirmed. Judgment affirmed.